.                                                                             :    O,oU




                 OFFICE        OF THE   ATTORNEY    GENERAL   OF TEXAS.
                                           AU$TIN
    QROVERSELLERS
    *,,O”NLY  QLNKRAL




        Honorable 3. F. Holubec
        County Auditor
        iavaci     County
        Eallsttsvillo, Texas




                          .,




                                                              to this Department

                                                    44  the .Statd be&t-
                                                      paid $4.00 per capita
                                                    rated on the 1943-44




                                   state and county available fund
                              1 nalntonance fund vere U.stcd a8
                               thus caused the school to receive
                  less state aid. As a result of this state aid
                  rchoola usually spent all balences before
                  Septeuber let for some Improvement or some
                  needed equlpmsnt.   .
                            “TN8 year the schools recolved this
                  additional $4.00 per capita before September 1st
                  and in order not to have this money listed as a
                  balance on Saptembor lst, the state aid schools
                  OS Lwnca County spent the money before Septcm-
                  ber 1st.
                   :
p.   J.   F. Eolubeo - page 2

     ~quirlng all rural state aid schools to
     inolude the $4.00    F capita payment as '~a-
     eslpta ior the 194$ -45 school year, although
     the manep was received and spent during the
     x943-44 school term. X3 thla legal?"
             Saation 1 of Art. 2 of Ii. 8. 176,Ch. 373,
4&h. Leglalature,read8 as follovsr
                "The trustees of the dlatri&a
     lwhorlaed to apply for    aid under the pro-
     visions of this  Act shall &end to the State
     SupWint9AdeAt of Publio fnatruot~on on forma
      provided by sold authority: all information
      that may be required. Said forma vi11 ln-
      olude a budget by uhioh the amount ot Salary
     fid to which a school vi11 be ellglble shall
     be determlned. The receipts 88 ahoun in said
     budget will include the state and County
     Available and local maintenance balances
     brought iorvard from the preoading year,
      State and County Available and LQCel f4ainte-
     naAoe reCeIpta for the current yew, tultion
      to be oollocted locally, and miacelleneoua
      receipts. The expenditure till Lnolude
      salaries of teachers as detenalned by the
      salary schedule stated herein, eAd a maximum
      of One Hundred Eighty Dollars ($180) per
      teacher per year in accredited schools end
      One Hundred Sixty Dollars ($160) per teacher
      per year in unaccredited schools for other
      ourronc cxDenao3: Drovlded that if Salarv
      M4 grant ?or th;fitrat year of the bie&um
      exceeds or is lass %han the Salary Aid Allo-
      cation. the 3.GatflSu3erlntendent shall in-
      crease-or decrease a&d maximums proportion-
      ately. The total amount of approved expendi-
      turaa leas the to%1 amoUnt of receipts
     'till be-ths a;nount-of Salary ALd to which a
      school vlll be eligible; prwidad in no caa9
      vLl1 such Jc:mnt exceed the syjwovcd mm&?.?^u
     of teachers’ salaries. The State Supcrin$endent
     Shall, awject LS the provlslons of this Act,
     grent to the school sn mount of aid as will,
     vlth State and County Available Fimds, togeth-
     er vith all other funds including tuition,
          goa. J. F. Holubeo - Page,3

              maintain the school for such a Qerlod’and in
              ruch a mann8r as authorized ln this Act. The
              lQQliCatioZ3shall be sworn to by the county
              superintendent of all Common School Districts
              and Qr8sid8nt and secretary of the Board of
              trustees of all Independent School Districts
              applyi% iOr aid; School districts aC08Qtj.Jlg
              aid IJnd8rthe provisions of this Aot shall
              share In the distribution o? State and County
              Available School Funds and In all other funds
              as herein my be provided.' (Emphasis ours)

                       .' By Section 2 OS Article 3 of said R. B. 176,
_.
          fhs Legislature has Qrovldod a Salary Schedule and Length of
          term for schools to follow and maintain in order to r8celv.e
          salary aid from the State.
                         A careful reading of Section 1 aforesaid re-
          veals that State Aid Schools, for each school year of the
          biennium covered thereby, V8T8 allowed 13Z&XimUm
                                                         expenses,
          ohlch had to appear in the required budget. These 8Xpens8s
          were IV38trlCt8dtc the salaries 0r tkachers as authorized
          in Section 2 Of AltiC   3. Phs 8 maximums Of $180.00D8r
          teacher per Year in accr%ilitedschools and $l$O.OO per teacher
          per year ln unaccredited schools for other current expenses.
          The wo school years covered by said H. B. 176 are those end-
          Ing hxust  31, i944,and August 31, 1945. (i&i. 13, Section
          1 thereof). Therefore, the maximum amount authorieed to be
          spent per teacher per Year for other current expenses than
          salaries 1s $180.00 in accredited schools and $160.00 1~
          Uiacoredlted schools. It follows that no school which received
          lqualisatlon aid for the school year 1943-1944 Yaa authorized
          to spend more than said maximum amounts, subject to any ln-
          Cr8ase or decrease therein that may have been authorized for
          said year by the State Superintendent under said Act.
                         The Equallzatlon Aid grsnt for 1943-1944 was
     ‘?   based UQOn 8 per capita revenue of $25.00 from the Stat8
          Available School Fund. Therefore, the additional $4.00 per
          Capita apportioned the latter part of August, 1944, was not’
          authorized to be spent ln 1943-1944 in Rural Aid schools. The
          Wounts represented by aald August apportior~ientrepresent a
          balance to be brought forvati in the equalization budget for
          1944-45 by any school applyiw for Rural Aid for said school
          Year.
                                                            .
                                                            .~
                                                            1:       383
                                                       :.        *



Bon. J. F. Rolubed - Page 4
                          ,


                   It iollovs that the question submitted
must   be   ansvered in the affirmative.
                               Yours very truly




LFlF:BT